Filed 11/16/20 P. v. Negron CA2/4
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for
publication or ordered published for purposes of rule 8.1115.



          IN THE COURT OF APPEAL OF THE STATE OF
                        CALIFORNIA

                          SECOND APPELLATE DISTRICT

                                            DIVISION FOUR



THE PEOPLE,                                                                  B301149

           Plaintiff and Respondent,                                         (Los Angeles County
                                                                             Super. Ct. No. NA108947)
           v.

HECTOR NEGRON, JR.,

           Defendant and Appellant.


     APPEAL from a judgment of the Superior Court of
Los Angeles County, Richard R. Romero, Judge.
Conditionally reversed and remanded with instructions.
     Richard L. Fitzer, under appointment by the Court of
Appeal, for Defendant and Appellant.
     Xavier Becerra, Attorney General, Lance E. Winters,
Chief Assistant Attorney General, Susan Sullivan Pithey,
Senior Assistant Attorney General, Scott A. Taryle and
Daniel C. Chang, Deputy Attorney Generals, for Plaintiff
and Respondent.
   __________________________________________________

                     INTRODUCTION
     In issuing a warrant for a search of appellant Hector
Negron’s person and residence, a magistrate sealed the
search warrant affidavit’s statement of probable cause
pursuant to People v. Hobbs (1994) 7 Cal.4th 948 (Hobbs),
under which a search warrant affidavit may be sealed if
necessary to implement the informant privilege or the
                                       1
official information privilege. Appellant, a felon, was found



1
       The informant privilege permits a public entity “to refuse to
disclose the identity of a person who has furnished information
[in confidence to a law enforcement officer] purporting to disclose
a violation of a law . . . , and to prevent another from disclosing
the person’s identity, if the privilege is claimed by a person
authorized by the public entity to do so and either of the following
apply: [¶] (1) Disclosure is forbidden by an act of the Congress of
the United States or a statute of this state. [¶] (2) Disclosure of
the identity of the informer is against the public interest because
the necessity for preserving the confidentiality of his or her
identity outweighs the necessity for disclosure in the interest of
justice.” (Evid. Code, § 1041, subd. (a).) Subject to the same
conditions, the official information privilege permits a public
entity to prevent disclosure of “official information,” defined as
“information acquired in confidence by a public employee in the
course of his or her duty and not open, or officially disclosed, to
(Fn. is continued on the next page.)




                                           2
in possession of a firearm when the warrant was executed,
and subsequently charged with possession of a firearm as a
felon. He filed a motion to unseal the statement of probable
cause and to traverse and quash the warrant (Hobbs
motion). After an in camera hearing on the motion (Hobbs
hearing), from which appellant and his counsel were
properly excluded, the trial court denied the motion. It
ordered the transcript of the in camera hearing to be sealed,
and the statement of probable cause to remain sealed as
well. Appellant subsequently pleaded no contest to the
felon-in-possession charge.
      On appeal, appellant asks us to review the sealed
statement of probable cause and the sealed Hobbs hearing
transcript, and to determine whether the court erred in
denying his Hobbs motion. The People do not oppose his
request for review.
      Having reviewed the sealed materials, we conclude the
court erred in ordering the statement of probable cause to
remain sealed. The statement of probable cause made no
mention of any informant whose confidentiality might justify
sealing the statement. Nor, on the facts before the court, did
the official information privilege warrant the statement’s
continued sealing. The facts set forth in the statement of
probable cause were insufficient on their face to justify the
sealing of the statement under the official information

the public prior to the time the claim of privilege is made.” (Id.,
§ 1040, subds. (a)-(b).)




                                 3
privilege, and this deficiency was not cured by the People’s
minimal factual presentation during the Hobbs hearing. We
conclude that by ordering the statement of probable cause to
remain sealed on the facts before it, without conducting
further inquiry, the court failed to weigh the asserted public
interest in confidentiality against appellant’s due process
interests, as required to determine whether the official
information privilege applied. It thereby also failed to
execute its duty, in the face of the exclusion of appellant and
his counsel from the hearing, to safeguard appellant’s due
process rights. Accordingly, we conditionally reverse and
remand for a new Hobbs hearing.

                   PROCEEDINGS BELOW
       On April 2, 2018, the Los Angeles Police Department
(LAPD) obtained a warrant to search appellant’s person and
his residence. The search warrant affidavit was executed by
LAPD Officer Barry Quill. Officer Quill requested that the
statement of probable cause be sealed “to implement the
privilege under Evidence Code section 1041 [i.e., the
informant privilege] and to protect the identity of any
confidential informant(s), pursuant to the Supreme Court
decision in People v. Janet Marie Hobbs (1994) 7 Cal.4th
948.” Officer Quill stated, “If any of the information within
the requested sealed portion of the affidavit is made public,
it will reveal or tend to reveal the identity of any confidential
informant(s), impair further related investigations and
endanger the life of the confidential informant(s).” The




                               4
magistrate granted the request to seal the statement of
probable cause.
      On April 4, 2018, Officer Quill and several other LAPD
officers executed the warrant. One of the other officers
recovered a handgun from appellant’s pocket. Officer Quill
recovered matching ammunition from appellant’s brother’s
room.
      The People charged appellant with, inter alia,
possession of a firearm as a felon.2 (Pen. Code, § 29800,
subd. (a)(1).) The People alleged that appellant had served
three prior prison terms (id., § 667.5, subd. (b)), including
one for a prior strike conviction (id., §§ 667, subds. (b)-(j),
1170.12, subd. (b)). Appellant initially pleaded not guilty to
all charges and denied all allegations.
      On October 2, 2018, appellant filed a Hobbs motion,
seeking to unseal the statement of probable cause and to
traverse and quash the search warrant. He asked the court
to “pose questions about the basis for confidentiality” to
Officer Quill and to the confidential informant referenced in
Officer Quill’s request to seal the statement of probable
cause.
      On October 16, 2018, the trial court held an in camera
hearing on the Hobbs motion, from which appellant and his
counsel were excluded. After the hearing, the court denied
the Hobbs motion in its entirety, impliedly finding that (1)

2
     The other counts were dismissed, on appellant’s motion,
when the People indicated they were unable to proceed.




                               5
the statement of probable cause should remain sealed; (2)
there was no reasonable probability that Officer Quill had
made material misrepresentations or omissions in the
statement of probable cause; and (3) the facts stated were
sufficient to establish probable cause for the search of
appellant’s person and residence. The court sealed the
transcript of the Hobbs hearing.
      On the first day of trial (August 26, 2019), appellant
pleaded no contest to the felon-in-possession charge.
Appellant admitted the prior-conviction allegations,
including the strike allegation (which the court struck).
Over the prosecutor’s objection, the court offered to sentence
appellant to three years of probation, and he accepted. The
court suspended the imposition of sentence and ordered
appellant to serve three years of probation (with 208 days of
credit for time served). Appellant filed a timely notice of
appeal, noting his appeal was based on the denial of his
Hobbs motion.
                         DISCUSSION
      Appellant asks us to review the sealed statement of
probable cause and the sealed Hobbs hearing transcript, and
to determine whether the court erred in denying his Hobbs
motion. The People do not oppose his request for review.

       A. Principles
             1. Potential Grounds for Sealing
       “A public entity has a privilege to refuse to disclose
official information, and to prevent another from disclosing




                              6
official information, if the privilege is claimed by a person
authorized by the public entity to do so and either of the
following apply: [¶] (1) Disclosure is forbidden by an act of
the Congress of the United States or a statute of this state.
[¶] (2) Disclosure of the information is against the public
interest because there is a necessity for preserving the
confidentiality of the information that outweighs the
necessity for disclosure in the interest of justice . . . .” (Evid.
Code, § 1040, subd. (b).) Subject to the same conditions, a
public entity has a privilege to refuse to disclose the identity
of a confidential informant. (See id., § 1041, subd. (a).)
       “[W]here a search is made pursuant to a warrant valid
on its face, the public entity bringing a criminal proceeding
is not required to reveal to the defendant official information
or the identity of an informer in order to establish the
legality of the search or the admissibility of any evidence
obtained as a result of it.” (Evid. Code, § 1042, subd. (b).) In
Hobbs, our Supreme Court concluded that this rule, taken
together with the informant privilege, “compel[led] a
conclusion that all or any part of a search warrant affidavit
may be sealed if necessary to implement the privilege and
protect the identity of a confidential informant.” (Hobbs,
supra, 7 Cal.4th at 971.) Because the rule on which Hobbs
relied applies to the official information privilege as well,
Hobbs implies that a search warrant affidavit may also be
sealed if necessary to implement the official information
privilege. (See People v. Sedillo (2015) 235 Cal.App.4th
1037, 1054 [“By their extension to wiretaps, the Hobbs




                                 7
procedures provide that the wiretap’s supporting
documentation may validly be withheld from disclosure only
to the extent necessary to protect official information or an
informant’s identity” (second italics added)].)
      As noted, in the absence of a law forbidding disclosure,
the official information privilege is a qualified privilege,
applying only where “there is a necessity for preserving the
confidentiality of the information that outweighs the
necessity for disclosure in the interest of justice . . . .” (Evid.
Code, § 1040, subd. (b).) In weighing these necessities, the
court may not consider the prosecution’s interest in the
outcome of the proceeding before the court. (Ibid.) The court
may, on the other hand, consider the public’s interest in
preserving the “confidentiality of police investigations . . . .”
(People v. Jackson (2003) 110 Cal.App.4th 280, 290; cf.
People v. Pride (2019) 31 Cal.App.5th 133, 138-139 [where
detective gained access to video posted on defendant’s social
media account, which was viewable only by “‘friends,’” by
using undercover account that defendant had accepted as a
friend, trial court applied official information privilege to
block defense counsel from asking detective “about the name
on the [undercover] account, any of the URL’s or numbers
associated with the account, or any other friends associated
with the account”].) But the public has little or no interest
in preserving the confidentiality of well-known or obvious
investigative techniques. (See In re Marcos B. (2013) 214
Cal.App.4th 299, 312 (Marcos B.) [if officer surveilled
defendant by “simply crouching between two parked cars or




                                8
hiding behind available shrubbery . . . , it would be difficult
to conceive of how the need to protect such elementary
strategies could ever outweigh a defendant’s interest in
having the [surveillance] location disclosed”]; cf.
Imwinkelried, The New Wigmore, Evidentiary Privileges
(3d. ed. 2016) § 7.4.2 [federal caselaw recognizes qualified
privilege for information describing law enforcement
methods, but “[o]rdinarily, the methods described may not be
routine and already well known to the public”]; American
Civil Liberties Union of Northern California v. United States
Department of Justice (9th Cir. 2018) 880 F.3d 473, 491-492
[Freedom of Information Act exemption for information
concerning law enforcement techniques does not apply to
investigative techniques generally known to the public, such
as obtaining suspect’s location information from wireless
carriers, mobile tracking devices, vehicle telematics systems,
and Internet Protocol addresses].)

           2. Hobbs Hearing Procedure
      Where any portion of a search warrant affidavit is
sealed, and the defendant moves to traverse or quash the
warrant, the trial court must “conduct an in camera hearing
attended by the prosecutor and the affiant,” following a two-
step procedure established in Hobbs. (Caskey, Cal. Search &
Seizure (2020) § 3:35.) “The first step is for the court to
determine whether the sealed portion should remain sealed
or whether it should be released to the defendant. If there is
no longer any reason to protect the identity of the informant,




                              9
or to protect an ongoing criminal investigation, the court
should then order the prosecutor to release the sealed
portion [or suffer an adverse ruling].” (Ibid.) If the affidavit
is unsealed in its entirety, or in all respects material to the
defendant’s motion, the procedure ends; the defendant may
then make use of the unsealed information through typical
motion procedures. (See ibid.; People v. Heslington (2011)
195 Cal.App.4th 947, 959-960 (Heslington) [trial court erred
by proceeding to second Hobbs step, and instead “should
have allowed defendant to amend or renew his suppression
motions,” where “the disclosures ordered by the court were
so substantial that the affidavit’s remaining sealed material
was insignificant to defendant’s cause”].)
      If the court determines the affidavit should remain
sealed in material part, the court proceeds to the second
step, which concerns the merits of the defendant’s motion to
traverse and/or quash the warrant. If the defendant moved
to traverse the warrant and “the court determines there is a
reasonable probability the affiant made material
misrepresentations or omissions, the People must consent to
the release of the sealed portion or suffer an adverse ruling
on the motion to traverse.” (Caskey, Cal. Search & Seizure,
supra, § 3:35.) If, on the other hand, “the court determines
the materials and testimony offered at the in camera hearing
do not support defendant’s allegations of misrepresentation
or omission, the court should report this finding to the
defendant and enter an order denying the motion to
traverse.” (Ibid., boldface omitted.) If the defendant moved




                              10
to quash the warrant, the court evaluates the affidavit’s
showing of probable cause (rather than, or in addition to, its
veracity) under a similar procedure. (See ibid.)
      “Defense counsel and the defendant are excluded from
the in camera hearing. They should be allowed to submit
written questions of a reasonable length, which the trial
judge will then ask of any witnesses called to testify at the
hearing. The court must take it upon itself to protect the
defendant’s rights and to examine the affidavit for possible
inconsistencies or insufficiencies regarding the showing of
probable cause.” (Caskey, Cal. Search & Seizure, supra,
§ 3:35; accord, Heslington, supra, 195 Cal.App.4th at 956.)
“To avoid a denial of due process, the reviewing court must
conduct a particularly careful and thorough in camera
hearing . . . .” (Cal. Judges Benchbook: Search and Seizure
(CJER 2020) § 2.51; see also Hobbs, supra, 7 Cal.4th at 957,
964-967, 972 [Hobbs procedure strikes fair balance between
state’s interest in asserting informant privilege and
defendant’s due process right of access to discovery of
information upon which to base challenge to search
warrant].)

     B. Analysis
     Having reviewed the sealed statement of probable
cause and the sealed transcript of the Hobbs hearing, we
conclude the trial court erred in ordering the statement of
probable cause to remain sealed. As a matter of law, the
informant privilege did not justify the statement’s continued




                              11
sealing, because the statement makes no mention of any
confidential informant. Thus, the official information
privilege was the only potentially legitimate basis for the
statement’s continued sealing. (See People v. Sedillo, supra,
235 Cal.App.4th 1037, 1054.)
       On the facts before the court (which we will not reveal,
given the possibility that they will properly remain sealed on
remand), the official information privilege did not justify the
continued sealing of the statement of probable cause. The
information included on the face of the statement was
insufficient to demonstrate that unsealing it would reveal
anything other than an obvious investigative technique, and
was therefore insufficient to establish a necessity for
preserving confidentiality that outweighed the competing
necessity for disclosure to appellant in the interest of justice.
(See Evid. Code, § 1040, subd. (b); Marcos B., supra, 214
Cal.App.4th at 312; cf. Imwinkelried, The New Wigmore,
Evidentiary Privileges (3d. ed. 2016) § 7.4.2; American Civil
Liberties Union of Northern California v. United States
Department of Justice, supra, 880 F.3d at 491-492.) The
minimal additional information presented by the People
during the Hobbs hearing was likewise insufficient to
demonstrate an overriding necessity for confidentiality. In
fact, the trial court did not purport to find such a necessity.
By nevertheless ordering the statement to remain sealed,
the court treated the official information privilege as
absolute. (See Evid. Code, § 1040, subd. (b); PSC
Geothermal Services Co. v. Superior Court (1994) 25




                               12
Cal.App.4th 1697, 1714-1715 [trial court erred in ordering
search warrant affidavit to remain sealed on ground that
disclosure would adversely affect criminal investigation,
where nothing in record suggested that court either
“undertook the two-stage analysis of confidentiality and
public interest necessary to support the sealing of the
affidavit” or “considered the possibility of redacting the
affidavit and sealing only that portion which might be found
. . . to be official information”]; cf. Marcos B., supra, 214
Cal.App.4th at 309-310 [“Given the paucity of information
revealed in [trial court’s] in camera hearing,” during which
the prosecutor and surveilling officer merely “explained to
the court, in the most generic terms, why police would prefer
not to reveal their surveillance locations,” trial court abused
its discretion by upholding claim of official information
privilege over surveillance location].) This error constituted
a failure to execute the court’s duty, in the face of the
exclusion of appellant and his counsel from the hearing, to
safeguard appellant’s due process rights. (See Hobbs, supra,
7 Cal.4th at 957, 964-967, 972; Cal. Judges Benchbook:
Search and Seizure, supra, § 2.51; Caskey, Cal. Search &
Seizure, supra, § 3:35.)
        People v. Lawley (2002) 27 Cal.4th 102, the only case
on which the People appear to rely with respect to the merits
of the continued sealing, is inapposite, as it concerned
neither the official information privilege nor a motion to
unseal a search warrant affidavit; rather, it concerned a
defendant’s motion for disclosure of a confidential




                              13
informant’s identity on the ground that the informant was a
material witness on the issue of guilt. (Id. at 159.)
Moreover, in holding that the trial court properly denied the
motion, our Supreme Court expressly rejected the
defendant’s contention that the trial court’s in camera
examination of the informant was “conclusionary and
superficial,” finding the court’s inquiry was instead
“sufficiently searching . . . .” (Id. at 160.) Here, our review
of the sealed materials leads us to conclude the court
conducted an insufficient inquiry, as it failed to probe the
People’s insufficient factual showing of a need for
confidentiality outweighing the need for disclosure in the
interest of justice.
      The error requires reversal; indeed, the People have
not argued that any error in ordering the statement to
remain sealed was harmless. However, we cannot rule out
the possibility that had the court conducted a more
searching inquiry, the People might have produced
additional information that could have justified the
continued sealing of the statement of probable cause, at least
in part. We therefore conditionally reverse the judgment
and remand the matter for a new hearing on appellant’s
Hobbs motion. In deciding whether the statement of
probable cause should remain sealed, the court must take
into account the status of any pertinent investigation at the
time of the new hearing, rather than its status at the time of
the original Hobbs hearing. (Cf. People v. Jackson, supra,
110 Cal.App.4th at 290 [“as time passes and an investigation




                              14
lapses or is abandoned, the need for confidentiality in police
files wanes”].) If the court reaches the second step of the
Hobbs procedure and finds no reasonable probability that
Officer Quill made material misrepresentations or omissions
in the statement of probable cause, the court need not newly
consider the sufficiency of the showing of probable cause. In
the absence of such a probability, the facts stated were
sufficient to establish probable cause for the search of
appellant’s person and residence.




                              15
                          DISPOSITION
      We conditionally reverse the judgment and remand to
the trial court with instructions to hold a new hearing on
appellant’s Hobbs motion, following proper Hobbs
procedures. First, the court must determine to what extent,
if any, the official information privilege justifies continued
sealing of the search warrant affidavit, taking into account
the contemporary status of any pertinent investigation. If
the court unseals all material portions of the affidavit, it
must end the Hobbs hearing and give appellant the option to
withdraw his plea and to amend or renew his motions to
quash and traverse. Otherwise, the court must determine
whether there is a reasonable probability the affiant made
material misrepresentations or omissions. If it finds such a
reasonable probability, it must give appellant the option to
withdraw his plea and give the People the option to consent
to the unsealing of the affidavit or suffer an adverse ruling
on appellant’s motion to traverse. If, on the other hand, the
court finds no such reasonable probability, the judgment will
be reinstated.
 NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.



                                          MANELLA, P. J.

We concur:


WILLHITE, J.                                 COLLINS, J.




                             16